     Case 4:20-cv-05640-YGR Document 787 Filed 06/03/21 Page 1 of 2


 1   DWIGHT C. DONOVAN (SBN 114785)
     ddonovan@foxrothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, California 94104
     Telephone: 415.364.5540
 4   Facsimile: 415.391.4436

 5   Attorneys for Non-Party Valve
     Corporation
 6

 7

8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11

12   IN RE APPLE IPHONE ANTITRUST LIT- CASE NO. 11-cv-06714-YGR (TSH)
     IGATION,
13

14   DONALD R. CAMERON, et al.,                   CASE NO. 19-CV-03074-YGR (TSH)
15                       Plaintiffs,
16         v.
17   APPLE INC.,
18                       Defendant.
19
     EPIC GAMES, INC.,                            CASE NO. 20-CV-5640-YGR (TSH)
20
           v.                                     NOTICE OF APPEARANCE OF COUN-
21                                                SEL
           Plaintiff and Counter-Defendant,
22
     APPLE INC.,
23
           Defendant and Counterclaimant.
24

25         PLEASE TAKE NOTICE that Dwight C. Donovan of Fox Rothschild LLP hereby
26   appears on behalf of non-party Valve Corporation in the above matter. Mr. Donovan's
27   ///
28   ///


                                   NOTICE OF APPEARANCE OF COUNSEL
      Case 4:20-cv-05640-YGR Document 787 Filed 06/03/21 Page 2 of 2


 1   contact information is set forth above and it is requested that he be added to the service
 2   list.
 3           Dated: June 3, 2021.
 4                                             FOX ROTHSCHILD LLP
 5

 6                                             By
                                                  DWIGHT C. DONOVAN
 7                                             Attorneys for Non-Party Valve Corporation
8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
                                    NOTICE OF APPEARANCE OF COUNSEL
     123333587v1
